Citation Nr: 0021817	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction from 100 to 20 percent effective 
June 1, 1997 for the service-connected post radical 
retropubic prostatectomy for cancer of the prostate was 
proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected post radical retropubic prostatectomy 
for cancer of the prostate from June 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which reduced the disability evaluation 
for the service-connected post radical retropubic 
prostatectomy for cancer of the prostate from 100 percent 
(which had been in effect since November 7, 1996) to 20 
percent, effective June 1, 1997.  A January 1998 rating 
action confirmed and continued the 20 percent disability 
evaluation assigned, as did rating actions issued in May 1998 
and July 1999.


FINDINGS OF FACT

1.  The reduction in the evaluation assigned to the service-
connected post radical retropubic prostatectomy for cancer of 
the prostate was made after notification of the proposal to 
reduce and after providing the veteran the opportunity to 
present additional evidence.

2.  The veteran's service-connected post radical retropubic 
prostatectomy for cancer of the prostate is manifested by 
stress incontinence, which requires the wearing of one to two 
pads per day and the need to urinate three to five times per 
night.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation for the service-connected 
post radical retropubic prostatectomy for cancer of the 
prostate was proper and the 100 percent evaluation is not 
restored.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.105(e) (1999).

2.  The criteria for an evaluation in excess of 20 percent 
from June 1, 1997 for the service-connected post radical 
retropubic prostatectomy for cancer of the prostate have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.115a, Code 
7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the reduction from 100 to 20 
percent was proper

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to 38 C.F.R. § 3.105(e) (1999), where the reduction 
in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires. 

In the instant case, the applicable regulation states that, 
following cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure for malignant 
neoplasms of the genitourinary system, the rating of 100 
percent shall continue for six months with a mandatory VA 
examination at the expiration of the six month period.  
38 C.F.R. Part 4, Code 7528 (1999).  

In the instant case, the veteran underwent a radical 
retropubic prostatectomy for prostate cancer on May 2, 1996.  
A rating action was issued in March 1997, which granted 
service connection for this condition and awarded a 100 
percent disability evaluation effective November 7, 1996, the 
date of the change in the regulation which permitted service 
connection on a presumptive basis for this condition (see 
38 C.F.R. § 3.309(e) (1996)).  This rating action also 
proposed to reduce this evaluation to 20 percent.  This 
determination was based upon the results of a February 1997 
VA examination which had shown that his postoperative course 
had been uneventful, except for persistent erectile 
dysfunction and stress incontinence.  The veteran was sent 
correspondence dated March 14, 1997, informing him of this 
proposed reduction and providing him a 60 day period in which 
to submit evidence showing that the reduction should not be 
made.  No evidence was received from the veteran during this 
time period and a rating action was issued in May 1997 which 
reduced the evaluation to 20 percent, effective June 1, 1997 
(the first day of the month following the expiration of the 
60 day period from the date the veteran was notified of the 
decision).

A review of the record clearly shows that the reduction in 
the veteran's disability evaluation was made in compliance 
with 38 C.F.R. § 3.105(e) (1999).  Therefore, it is concluded 
that the reduction was proper and that the preponderance of 
the evidence is against the veteran's claim for restoration 
of the 100 percent disability evaluation.


II.  Entitlement to an evaluation in 
excess of 20 percent from June 1997

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable criteria, a 20 percent disability 
evaluation is warranted for a voiding dysfunction that 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  A 20 percent is also 
warranted for urinary frequency manifested by a daytime 
voiding interval of between one to two hours or by awakening 
to void three to four times per night.  A 40 percent 
evaluation for voiding dysfunction requires the wearing of 
absorbent materials which must be changed two to four times 
per day or for urinary frequency manifested by a daytime 
voiding interval of less than one hour or awakening to void 
five or more times per night.  38 C.F.R. § 4.115a (1999).

The veteran was examined by VA in August 1997.  It was noted 
that he had not undergone any radiation or chemotherapy after 
his prostatectomy in 1996.  Since his surgery, he had had 
persistent stress incontinence and impotence.  He indicated 
that he wore a pad to prevent leaks.  He denied any burning 
or pain on urination; he also denied that any blood was 
present.  He stated that he urinated hourly and would get up 
three to five times per night to urinate.  The diagnosis was 
status cancer of the prostate, post-surgical prostatectomy 
with residual incontinence and impotence.

VA re-examined the veteran in May 1999.  He commented that he 
had experienced postoperative stress incontinence requiring 
the use of one to two pads per day.  The impression was three 
years post radical prostatectomy for Glisson VI 
adenocarcinoma of the prostate.

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to an evaluation in excess 
of 20 percent from June 1, 1997 for the service-connected 
post radical retropubic prostatectomy for cancer of the 
prostate.  The evidence, when taken as a whole, does not 
establish that he wears absorbent materials that must be 
changed two to four times per day; nor does the evidence 
demonstrate that he has a daytime voiding interval of less 
than one hour or that he must awaken to void more than five 
times per night.  Rather, the evidence shows that he changes 
absorbent material once to twice per day.  His daytime 
voiding interval was hourly and he would get up between three 
to five times a night to urinate.  This disability picture is 
more accurately reflected by the criteria for a 20 percent 
disability evaluation.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent from June 1, 1997 for the service-
connected post radical retropubic prostatectomy for cancer of 
the prostate.


ORDER

The reduction from 100 to 20 percent was proper and the 
appeal is denied.

An evaluation in excess of 20 percent from June 1, 1997 for 
the service-connected post radical retropubic prostatectomy 
for cancer of the prostate is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

